United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 Duke Street
Alexandria, VA 22314



In re Application of: SCHULTZ, ET AL.
Application No. 16/473,508
Filed: June 25th, 2019
Attorney Docket No. 523460US
For: METHOD FOR OBSERVING AN OBJECT 



:
:
:
:
:



DECISION ON PETITION UNDER 37 C.F.R.§1.181(A)(3)  TO INVOKE SUPERVISORY AUTHORITY OF THE DIRECTOR




This is a decision on the petition under C.F.R.§1.181 filed on July 21st, 2021 to invoke supervisory authority of the director to compel the examiner to consider documents cited in the information disclosure statement filed on July 19th, 2019.

The petition is GRANTED.

Petitioner asserts the documents (AA) and (AW) listed in the information disclosure statement filed on July 19th, 2019 were not given consideration by the examiner. 

A review of record reveals that the references comply with the requirements set forth in 37 C.F.R. §1.97-1.98, and there is no apparent reason why the references have not been considered. 

Accordingly, the documents listed above will be considered by the examiner and a corrected office action with the fully considered information disclosure statement will be forthcoming.

Any inquiries related this decision should be directed to Kara Geisel, Supervisory Patent Examiner, at (571) 272-2416.



/Gregory J Toatley Jr/
____________________________________
Gregory Toatley, Jr., Acting Director
Technology Center 2800
Optics

GT:kg/ds